t c no united_states tax_court william t gladden and nicole l gladden petitioners v commissioner of internal revenue respondent docket no filed date on cross-motions for partial summary_judgment held partnership water rights constitute capital assets held further no portion of partnership's tax basis in land the partnership acquired in is to be allocated to the water rights the partnership acquired in and relinquished in william louis raby burgess j william raby and james j rossie jr for petitioners katherine holmes ankeny for respondent opinion swift judge this matter is before us on the parties' motions and cross-motions for partial summary_judgment in as investors in a partnership named saddle mountain ranch which owned land in harquahala valley arizona the partnership petitioners received a portion of dollar_figure million paid_by the federal government to certain hargquahala valley landowners in connection with the landowners' relinguishment of the right each year to receive colorado river water to irrigate their land water rights initially the parties cross-move for partial summary_judgment on the issue as to whether the partnership’s water rights constitute capital assets respondent would treat the partnership's water rights as not rising to the level of capital assets if as a matter of partial summary_judgment we conclude that petitioners' water rights do constitute capital assets then the parties cross-move for partial summary_judgment on the issue as to whether the funds should be regarded as having been received ina sale_or_exchange for the water rights so as to gualify the funds received as capital_gain income if each of the above issues is resolved in favor of petitioners the parties cross-move for partial summary_judgment on the issue as to whether any of the partnership's approximate dollar_figure tax basis in its ownership_interest in harquahala valley land is allocable to and would offset funds received for the water rights if each of the above issues is resolved in favor of petitioners petitioners then move for partial summary_judgment on the issue as to how much of the partnership's tax basis in the land is allocable to the water rights petitioners contend that it would be impossible to allocate any specific_portion of the partnership's tax basis in the land to the partnership's water rights and petitioners therefore contend that the partnership's total_tax basis of approximately dollar_figure in the land should be allocated to the water rights and should offset the funds the partnership received respondent objects to partial summary_judgment on this issue on the grounds that material facts remain in dispute as to what portion of the partnership's tax basis in the land should be allocated to the water rights unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue set forth below are the facts relating to the above issues when the petition was filed petitioners resided in buckeye arizona in the boulder canyon project act ch 45_stat_1057 was enacted this statute relates to use and allocation of lower colorado river water and is the statute under which the water rights at issue in this case were granted in the supreme court decided 373_us_546 and concluded therein among other things that the boulder canyon project act preempted state administration of lower colorado river water and that under the boulder canyon project act and administrative rulings of the u s department of the interior interior department arizona each year had claim to million acre-feet of colorado river water in under ariz rev stat ann sec west the harquahala valley irrigation district hid was formed as an arizona municipal corporation or political_subdivision and not as a taxable corporation for the purpose of establishing a local water distribution system in and about hargquahala valley arizona with regard specifically to water irrigation districts under ariz rev stat ann sec west it is provided among other things that irrigation districts may purchase or acquire water rights construct acquire and purchase canals ditches and reservoirs and distribute water for irrigation purposes in pursuant to the boulder canyon project act and apparently as a followup to the supreme court’s decision in arizona v california supra the colorado river basin project act crbpa publaw_90_537 82_stat_885 was enacted which authorized construction by the federal government of the central arizona project cap a system of aqueducts and related facilities for distribution of lower colorado river water throughout central arizona under this statute colorado river water that would become available for irrigation of land in arizona through the cap distribution system generally was to be made available only to land that had a recent irrigation history crbpa sec_304 82_stat_891 in under arizona state law the central arizona water conservation district cap water district was formed as a special water conservation district responsible for operation and maintenance of cap and for repayment to the interior department of construction costs that the federal government would incur for construction of the cap water distribution system in petitioners and other investors formed the saddle mountain ranch partnership the partnership and for a cost of approximately dollar_figure the partnership acquired an ownership_interest in farmland in harquahala valley maricopa county arizona on date the interior department allocated to indian communities to municipalities and industrial users and to non-indian agricultural users including irrigation districts such as hid rights each year to receive through the cap distribution system up to a specified quantity of colorado river water notice of final_decision fed reg date under this allocation hid was granted the right to obtain colorado river water for redistribution to harquahala valley landowners for the purpose of irrigating farmland located within geographic boundaries of the hid water district as set forth in the following schedule the specific guantity of lower colorado river water to which hid was entitled for the above purpose was dollar_figure percent of non-indian agricultural lower colorado river water that was available each year annual allocation in acre-feet of available cap water percentage of non-indian to to municipal and to non-indian agricultural use indian use industrial use agricultural use allocated to hid big_number big_number balance dollar_figure on date a water service subcontract relating to distribution of colorado river water was entered into between the interior department and the cap water district on the one hand and hid on the other hand the subcontract the harquahala valley landowners were not parties to the subcontract the subcontract provides for the delivery over the course of years by the cap water district to hid of the designated quantity of available colorado river water although harquahala valley landowners were not named parties to the subcontract the terms of the subcontract were subject_to approval by harquahala valley landowners and only owners of the specified big_number acres of eligible land referred to in the subcontract were entitled to receive an allocation of colorado river water from hid the partnership’s land qualified as part of the eligible acres and thus under the subcontract the partnership was entitled to receive each year from hid a specified quantity of available colorado river water under the subcontract and arizona law each year the available colorado river water that was allocated through the cap water district to hid and that hid elected to receive from the cap water district was required to be distributed by hid to the harquahala valley landowners on a per-acre basis see ariz rev stat ann sec west the subcontract does not state that the water rights of harquahala valley landowners such as the partnership were appurtenant to the land before the beginning of each year the cap water district would notify hid of the amount of colorado river water that under the subcontract would be available to hid during the following year and hid would submit to the cap water district a requested monthly water distribution schedule for the following year indicating how much of the available colorado river water it wished to receive under the subcontract hid was required to pay dollar_figure per acre- foot for colorado river water it received under the above allocation and subcontract over the course of the 50-year term of the subcontract the rate of dollar_figure per acre-foot of colorado river water received was subject_to periodic review and adjustment also under the subcontract hid was obligated to pay its share of annual operating and maintenance_costs of the cap water district distribution system as harguahala valley landowners entitled to and receiving colorado river water from hid the landowners including the partnership herein were required each year to pay hid for the colorado river water they received under the above allocation and subcontract at a rate with certain adjustments per acre-foot of water pegged to what hid was required to pay the cap water district bach year hid with approval of the cap water district could sell or exchange excess water namely colorado river water available under the subcontract that the harquahala valley landowners did not wish to receive but only to landowners within maricopa pinal and pima counties arizona funds hid realized on sale of excess water over and above its costs could not be retained by hid but were required to be paid to the cap water district to pay down the debt obligation of hid to the cap water district the hargquahala valley landowners could sell their beneficial interests in colorado river water rights to third parties but only as part of a sale of their ownership interests in the land under the subcontract it was provided that all uses of colorado river water by water districts and landowners to whom the water was allocated and distributed had to be consistent with federal government and cap water district directives regarding colorado river water under the subcontract the interior department retained the right to sell to other water districts to landowners and to others colorado river water that was not distributed to those with specific allocations under the subcontract in hid contracted with the interior department for construction of a water distribution system in and about harquahala valley arizona local water distribution system that would connect with the cap colorado river water distribution system hid issued dollar_figure million in municipal_bonds to raise funds to reimburse the interior department for a portion of construction costs the interior department had advanced for construction of the local water distribution system during through july of hid and the harquahala valley landowners received annual distributions of colorado river water under the subcontract on date hid sent a written notice to the harquahala valley landowners of a special election regarding relinquishment of hid’s water rights under the subcontract the notice explained that hid’s proposed relinquishment of water rights would occur in exchange for payment by the federal government to hid of hid’s debt and bond obligations to the federal government and for the payment of other funds the notice further explained that funds hid would have available as a result of the payment for relinquishment of its water rights after expenses and debts could be distributed to the harquahala valley landowners on date hid and the federal government signed an agreement in principle under which hid agreed to relinquish up to percent of its colorado river water rights and the value of the water rights to be relinquished was agreed to be dollar_figure per acre-foot of water -- - on date the harquahala valley landowners including the partnership held an election in which they approved relinguishment by hid of the colorado river water rights under the subcontract on date a final agreement master agreement was entered into between the interior department and hid for relinquishment or termination of hid’s water rights under the subcontract thereunder hid relinguished to the interior department its rights under the above water supply subcontract to receive over the course of the next or more years colorado river water and the interior department agreed to discharge hid's debt to the federal government in relation to the construction of the local water distribution system and to pay hid dollar_figure million the master agreement acknowledged that the terms and conditions under which hid relinquished its colorado river water rights were approved by the harquahala valley landowners the master agreement provided that in entering into the agreement hid was acting in its capacity as a municipal corporation of the state of arizona and that there existed no third-party beneficiaries to the agreement under the date notice to the landowners and under the master agreement landowners who did not agree to relinguishment of their water rights had the option to continue to receive colorado river water under the subcontract thus if petitioners’ partnership or if any of the other harquahala valley landowners had not agreed to relinquishment of the water rights hid could not have disposed of the water rights relating to the land of the objecting landowners apparently one harquahala valley landowner voted against relinguishment of the water rights but the record does not disclose the subsequent history of that landowner and its receipt of colorado river water in late in exchange for relinquishment of its colorado river water rights hid received dollar_figure million from the interior department on date hid's board_of directors met and authorized distribution of dollar_figure million to the harquahala valley landowners who had approved relinguishment of the water rights as part of the distribution that occurred petitioners’ partnership received dollar_figure upon receipt of the above funds each hargquahala valley landowner entered into a distribution agreement and release distribution agreement with hid under which it was provided that the landowners would return to hid any relingquishment funds they received if an error in payment occurred or if hid incurred a liability necessitating the use of the funds there is no express provision in the distribution agreement indicating that the distribution occurred in exchange for any right of the landowners in colorado river water at the time of the master agreement the local water distribution system that was connected to cap and that was maintained by hid was complete hid agreed to continue to maintain and operate this water distribution system in subsequent years by purchasing water on the open market and distributing and selling water to the harquahala valley landowners and to others as the landowners and others decided to purchase water from hid at market rates the cap water district was one of the sources from which hid might purchase water in subsequent years depending on the price of water available through cap in comparison to the price of water available from other sources after relingquishment to the interior department of the water rights by the harquahala valley landowners the water rights were reallocated to other users of colorado river water on date the inspector general of the interior department issued an audit report regarding the master agreement and relinquishment by hid of its colorado river water rights this report faulted the interior department in the negotiations relating to relinquishment of hid’s water rights and for discounting the value of hid's debt obligation to the federal government to a present_value as of the end of of dollar_figure million which was factored into the computation of the payment to hid of dollar_figure million this report also stated that the harquahala valley landowners unduly benefited by receipt of dollar_figure million in connection with relinguishment of the water rights on date the u s general accounting office issued a report to a congressional committee regarding relinguishment by hid to the interior department of its harguahala valley water rights therein that transaction is described as a sale of a water entitlement by the harquahala valley landowners discussion capital_asset treatment of water rights as explained petitioners contend as a matter of law and partial summary_judgment that the water rights of the partnership constitute capital assets and that relinquishment thereof by the partnership constituted a sale_or_exchange respondent contends also as a matter of law and partial summary_judgment that relinquishment by the partnership of water rights did not constitute a sale_or_exchange of a capital_asset and therefore that the dollar_figure the partnership received in should be treated as ordinary_income in order for contract rights to qualify as capital assets under sec_1221 the contract rights must constitute property of the taxpayer and not constitute any of the five types of property excluded from capital_gain treatment under sec_1221 through namely inventory depreciable_personal_property or real_property used ina trade_or_business certain intangible_property accounts_receivable acquired in a trade_or_business and certain governmental publications sec_1221 provides as follows sec_1221 capital_asset defined for purposes of this subtitle the term capital_asset means property held by the taxpayer whether or not connected with his trade_or_business but does not include-- stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business property used in his trade_or_business of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used in his trade_or_business a copyright a literary musical or artistic composition a letter or memorandum or similar_property held by-- a a taxpayer whose personal efforts created such property b in the case of a letter memorandum or similar_property a taxpayer for whom such property was prepared or produced or c a taxpayer in whose hands the basis of such property is determined for purposes of determining gain from a sale_or_exchange in whole or part by reference to the basis of such property in the hands of a taxpayer described in subparagraph a or b accounts or notes receivable acquired in the ordinary course of trade_or_business for services rendered or from the sale of property described in paragraph a publication of the united_states government continued -- - neither party herein suggests that any of the above five statutory exceptions applies to the water rightss in issue petitioners in their briefs note that if the water rights in issue were to be treated as real_property used_in_the_trade_or_business of the partnership's farming activity and therefore as excluded from capital_asset treatment under sec_1221 gain realized on the sale of the water rights would in any event be treated as capital_gain under sec_1231 neither party however pursues this possible treatment of the partnership's water rights as sec_1231 real_property thus the only question before us is whether the partnership's water rights constitute property and capital assets under sec_1221 ' continued including the congressional record which is received from the united_states government or any agency thereof other than by purchase at the price at which it is offered for sale to the public and which is held by-- a a taxpayer who so received such publication or b a taxpayer in whose hands the basis of such publication is determined for purposes of determining gain from a sale_or_exchange in whole or in part by reference to the basis of such publication in the hands of a taxpayer described in subparagraph a the fact that the water rights involved herein constitute surface water rights rather than in situ water rights may explain why petitioners do not argue that the water rights gualify as real_property and therefore qualify for capital_gain treatment under sec_1231 -- - the policy considerations and rule_of construction concerning what constitutes capital assets have been explained as follows the preferential treatment afforded by the capital_gains provisions u s c a secs was designed to relieve the taxpayer from excessive tax burdens on gains resulting from a conversion of capital_investment 287_us_103 53_sct_74 77_led_199 in 364_us_130 80_sct_1497 4_led_1617 the court held that it was the purpose of congress to afford capital-gains treatment only in situations typically involving the realization of appreciation in value accrued over a substantial period of time and thus to ameliorate the hardship of taxation of the entire gain in one year commissioner of internal revenue v p g lake inc supra burnet v harmel supra 301_f2d_654 10th cir see also 455_f2d_1146 10th cir 431_f2d_1149 10th cir as we have previously explained see 84_tc_50 no single definitive explanation is available of what types of property qualify as capital assets under sec_1221 over the years court decisions have recognized limitations on the types of property which gualify as capital assets under sec_1221 in 350_us_46 assets that were an integral part of a taxpayer's business were held not to qualify as capital assets in that case the supreme court held that although corn futures contracts did not fall expressly within the statutory exclusions profits received from the purchase and sale of futures contracts entered into in order to assure a reasonably priced supply of corn inventory for the taxpayer's business did not qualify for capital_gain treatment the court observed that congress intended that profits and losses arising from the everyday operation of a business be considered as ordinary_income or loss rather than capital_gain or loss id pincite in in 485_us_212 the supreme court clarified that the corn prods judicial exception is more properly interpreted as involving an application of the statutory exception for inventory under sec_1221 see also fnma v commissioner 100_tc_541 as explained respondent does not contend that petitioners’ contract rights fall within the inventory exception to capital_asset treatment another limitation on the types of property which qualify for treatment as capital assets was explained by the supreme court in commissioner v p g lake inc 356_us_269 thereunder a mere right to receive ordinary_income generally will not qualify as a capital_asset the issue in commissioner v p g lake inc supra was whether a transfer of royalty rights associated with the production of oil constituted sale of a capital_asset after the transfer the taxpayer retained a reversionary_interest in the underlying oil_and_gas leases and -- - the purchaser acquired nothing more than a right to receive a portion of the royalties for a limited time the supreme court noted that the amount received for the transfer was virtually equivalent to the amount of royalty income that otherwise would have been received the supreme court concluded that the only right the taxpayer sold was the right to receive ordinary_income and held that the royalty right did not constitute a capital_asset the supreme court noted as follows the substance of what was assigned was the right to receive future income the substance of what was received was the present_value of income which the recipient would otherwise obtain in the future in short consideration was paid for the right to receive future income not for an increase in the value of the income-producing property id pincite subsequent decisions have attempted to clarify the holding of the supreme court in p g lake inc with respect to the broad proposition that amounts received for the transfer of a right to receive future income will not qualify for capital_gain treatment the court_of_appeals for the fifth circuit in 324_f2d_56 5th cir explained--- as a legal or economic position this cannot be so the only commercial value of any property is the present worth of future earnings or usefulness if the expectation of earnings_of stock rises the market_value of the stock may rise at least a part of this increase in price is attributable to the expectation of increased income the value of a vending machine as metal and plastic is almost nil its value arises from the fact that it will produce income id pincite in applying the p g lake inc limitation on what property gualifies as a capital_asset courts generally consider the entire economics of a transaction as suggested by dresser indus inc in the above quotation and evaluate all of the rights of the taxpayer as well as all of the risks and obligations of the taxpayer associated with ownership of the property before the transfer for example in an attempt to explain p g lake inc we stated in 46_tc_559 -- the court in lake was faced with the problem whether a transfer of part of a capital_asset is itself the transfer of a capital_asset that part was defined and delineated by the taxpayer in such a manner as to consist essentially of only the rights to income the transferee assumed few of the risks identified with the holding of a capital_asset he assumed only a nominal risk of his oil_payment right decreasing in value and none of the possibility of the oil_payment right increasing in value on the other hand the taxpayer after the transfer retained essentially all of the investment risks involved in his greater interest to the same extent as before the transfer id pincite the above statement implies that whether investment risks are associated with contract rights transferred is a particularly relevant consideration in determining whether the rights are to be treated as capital assets in 304_f2d_125 2d cir revg in part and remanding 35_tc_617 the court_of_appeals for the second circuit concluded among other things that where a taxpayer's bundle of rights reflected something more than an opportunity afforded by contract to obtain - - periodic receipts of income and where they included equitable interests similar to those of an owner of property they were to be treated as capital assets the basic proposition of commissioner v p g lake inc supra pincite is still viable where a taxpayer merely substitutes the right to receive ordinary_income from one source for the right to receive ordinary_income from another source the rights transferred will not be considered a capital_asset united_states v dresser indus inc supra pincite see also arkansas best corp v commissioner supra pincite n o to summarize in determining whether a taxpayer's contract rights that are transferred constitute capital assets courts generally consider all aspects of the taxpayer’s bundle of rights and responsibilities that are transferred specifically including the following six factors how the contract rights originated how the contract rights were acquired whether the contract rights represented an equitable interest in property which itself constituted a capital_asset whether the transfer of contract rights merely substituted the source from which the taxpayer otherwise would have received ordinary_income whether significant investment risks were associated with the contract rights and if so whether they were included in the transfer and whether the contract rights primarily represented compensation_for_personal_services foy v commissioner t c pincite both parties herein rely on certain supreme court cases that involve general nontax issues regarding water rights see 463_us_110 300_us_82 at issue in nevada were rights of landowners to water from the truckee river in nevada at issue in ickes were rights of landowners to water from the sunnyside unit of the yakima project in washington the water rights in both cases were based on the reclamation act ch 32_stat_388 in nevada v united_states supra pincite the supreme court explained that the beneficial_interest in the rights confirmed to the government resided in the owners of the land within the project to which these water rights became appurtenant upon the application of project water to the land and that the law of nevada in common with most other western states requires for the perfection of a water right for agricultural purposes that the water must be beneficially used by actual application on the land in ickes v fox supra pincite the supreme court stated although the government diverted stored and distributed the water the contention of petitioner that thereby ownership of the water or water-rights became vested in the united_states is not well founded appropriation was made not for_the_use_of the government but under the reclamation act for_the_use_of the land owners and by the terms of the law and of the contract already referred to the water-rights became the property of the land owners wholly distinct from the property right of the government in the irrigation works as stated the water rights and allocations involved in both nevada and ickes were based on the reclamation act passed by congress in thereunder it was expressly provided that the right to the use of water acquired under the provisions of this act shall be appurtenant to the land irrigated and beneficial use shall be the basis the measure and the limit of the right ch sec 32_stat_390 consistently with the above statutory language the underlying contracts involved in nevada between the u s government and the landowners provided generally for a permanent water right for the irrigation of and to be appurtenant to all of the irrigable area now or hereafter developed under the newlands reclamation project nevada v united_states supra pincite n similarly the underlying contracts involved in ickes between the u s government and the landowners provided generally that the rights shall be and thereafter continue to be forever appurtenant to designated lands owned by such shareholders ickes v fox supra pincite petitioners argue that the above language from nevada and ickes supports a conclusion that the harguahala valley landowners’ water rights under the subcontract were appurtenant to the landowners’ land respondent relies on the same cases and emphasizes differences in the relevant federal_law and the underlying - - contracts that were involved in those cases and in the boulder canyon project act that is involved in the instant case we now apply the law as set forth and discussed above to the undisputed facts of this case the participation and rights of the partnership in which petitioners invested in colorado river water originated in only as a result of and in direct proportion to the partnership’s ownership_interest in harquahala valley land the allocation of water rights to hid under the subcontract and through hid to the partnership under arizona law was directly linked to and dependent upon the partnership’s ownership of the land and on irrigation of the land in prior years ariz rev stat ann sec relating to water rights and irrigation districts and under which the partnership in received its colorado river water rights provides in part as follows subject_to the law of priority all water of the district available for distribution shall be apportioned to the lands thereof pro_rata the water rights of the partnership were linked to the partnership’s ownership_interest in the land to its farming operations and activities on the land and to its capital_investment in the land the water rights and particularly the decision in to relinquish the water rights affected the partnership’s farming activity and the investment risks associated with that farming activity--especially the financial risks associated with purchasing water on the open market from through use of the water rights did not produce for the partnership in any direct or immediate sense ordinary_income rather using water received land was planted fertilized and irrigated crops grew eventually crops were harvested transported and sold the water rights at issue simply represent one component of the partnership’s investment in and operation of its farming activity certainly the dollar_figure the partnership received in upon relinguishment of the water rights did not represent merely a substitute_for_ordinary_income the partnership otherwise would have received rather it represented payments the partnership received in exchange for making a shift in one significant aspect of its farming activity ie a shift in the source of its irrigation water from the colorado river at fixed prices to the market place at market prices the above undisputed facts surrounding the origination allocation and use of the water rights support the conclusion that the partnership’s water rights should be treated as capital assets we so hold in spite of differences between the language of the reclamation act involved in nevada v united_states supra and ickes v fox supra and the language of the boulder canyon project act involved in the instant case we agree generally with petitioners that such differences in the underlying statutory language and in the above nontax opinions of the supreme court do not support a conclusion that the water rights - - involved herein do not constitute capital assets of the partnership to the contrary as we read the above authority we believe they support the conclusion that the water rights allocated to the partnership for use in its farming activity constitute contractual rights that are to be regarded as integral to the partnership's farming activity whether technically appurtenant to the land or not and as capital assets of the partnership respondent acknowledges that the water rights of hid constitute capital assets for purposes of analyzing the capital_asset character of the water rights we perceive little difference between hid's rights in colorado river water and the allocations the partnership received through the hid in colorado river water we note in particular ariz rev stat ann sec under which water districts must distribute all water available for distribution to the lands thereof pro_rata and ariz rev stat ann sec west under which water districts are not allowed to divert allocated water from landowners having a prior right to such water to other purposes without first compensating the landowners lastly we note that respondent's rulings often treat as capital assets allocations or rights that taxpayers receive from governmental agencies see revrul_66_58 1966_1_cb_186 cotton acreage allotments treated as capital assets revrul_70_644 1970_2_cb_167 milk allocation rights treated as capital assets see also madera irrigation dist v hancock - - f 2d 9th cir the parties and the court_of_appeals for the ninth circuit treated water rights as property rights protected by the fifth_amendment 620_f2d_1096 5th cir rice production histories and rights to receive allotments of rice if and when issued were treated as property rights includable in a decedent's gross_estate on this issue we grant petitioners' motion for partial summary_judgment and we deny respondent's motion for partial summary_judgment sale_or_exchange if petitioners’ water rights in colorado river water are to be treated as capital assets petitioners and respondent cross-- move for partial summary_judgment on the issue of whether for federal_income_tax purposes relinquishment of the water rights by the partnership and receipt of dollar_figure by the partnership constituted a sale_or_exchange respondent contends that the dollar_figure was transferred to the partnership either for the partnership’s commitment to indemnify hid for unexpected future liabilities that might arise or as a mere windfall distribution to the partnership of hid surplus funds the undisputed evidence establishes that the form and substance of the transfers of funds that occurred at both levels from cap to hid and from hid to the partnership were based on and occurred as a result of the partnership’s relinquishment or exchange of rights to colorado river water respondent's contention that the transfer of funds from hid to the partnership did not constitute a sale_or_exchange but was based on some indemnification commitment or windfall distribution of surplus funds ignores the substance of the transaction by which the partnership relinquished its water rights in return for the dollar_figure the mere reference in the distribution agreement to a boilerplate and routine indemnification commitment and to the possibility that the landowners might be required to return to hid some portion of the funds received does not control the treatment of the transaction the funds were labeled relinguishment funds and that is what the funds constituted the funds were received in exchange for relinguishment of the water rights they were not labeled and they did not constitute indemnification funds surplus funds or windfall funds respondent argues that hid was not required to distribute any of the funds to the partnership assuming arguendo that respondent is correct the significant facts are that hid did distribute those funds to the partnership and that hid did so only in exchange for relingquishment of the partnership’s water rights respondent notes that the partnership and other harquahala valley landowners were not named parties to the master agreement that under the master agreement no third-party beneficiaries were - - provided for and that under the distribution agreement it was not expressly provided that relinquishment of the water rights occurred in exchange for the funds distributed respondent’s arguments are without merit the transaction before us constitutes a sale_or_exchange by the partnership of water rights for the dollar_figure received by the partnership we grant petitioners' motion for partial summary_judgment on this issue allocation of partnership’s tax basis in land to dollar_figure partnership received for water rights tf the above issues are resolved in favor of petitioners as they are petitioners and respondent cross-move for partial summary_judgment on the issue as to whether any portion of the partnership's dollar_figure tax basis in its ownership_interest in harquahala valley land is allocable to the water rights and should be available to offset the dollar_figure the partnership received in upon relinguishment of the water rights petitioners contend that under the subcontract and under arizona state law the partnership’s water rights constituted part of the bundle of rights represented by land we note that neither party relies on court opinions involving so-called vanishing or disappearing assets see eg 111_tc_256 24_tc_199 affd 247_f2d_233 2d cir 20_tc_734 affd per curiam sub nom 216_f2d_748 6th cir because the water rights that hid and the partnership relinquished to the interior department reverted to the interior department survived and were reallocated to other users those opinions would appear inapplicable to the instant controversy - - ownership that the partnership held that the water rights could be neither bought nor sold separately by the partnership and therefore that the partnership's dollar_figure cost of purchasing the land in should be applied against the dollar_figure the partnership received in on relinguishment of the water rights because the water rights were received and sold by the partnership separately from the land respondent argues that no allocation should be allowed of the partnership's land costs to the funds the partnership received for the water rights for federal_income_tax purposes the general_rule provides that taxpayers recover tax free their cost or tax basis for property on which gain is to be computed see sec_1001 sec_1016 provides in pertinent part that--- adjustment to basis shall be made for expenditures receipts losses or other items properly chargeable to capital_account petitioners contend that under sec_1016 where property that is sold does not have a separate identifiable cost or tax basis and where the property sold is sufficiently integrated with or appurtenant to related property the taxpayer’s total cost for the related property should be charged to the transaction and only after the taxpayer’s total cost for the related property is recovered should the taxpayer be required to recognize any taxable capital_gain on the property sold -- - more specifically with regard to the facts of this case petitioners contend that in when the partnership acquired its interest in harquahala valley land the partnership simultaneously acquired an expectation of future water rights and that the water rights that were acquired by the partnership in should be regarded as sufficiently related to or appurtenant to the land to justify allocating the partnership's dollar_figure cost of purchasing the land to the dollar_figure the partnership received in upon relinguishment of the water rights the facts relevant to this issue are clear and on this issue neither party suggests any material facts in dispute in when it acquired its interest in harguahala valley land and thereafter until the partnership did not have vested property rights in colorado river water in the partnership acguired and in the partnership relinquished colorado river water rights separately from any acquisition or sale of its ownership_interest in the land before the partnership acquired the land without any vested interest in colorado river water after after its water rights had been relinquished the partnership owned the same interest in the same land it acquired in on these facts no portion of the partnership's original land acquisition_cost or tax basis in the hargquahala valley land is properly allocable to the water rights the partnership received in and sold or relinquished in --- - petitioners and respondent rely on various cases arizona law and other authority in 9_tc_727 because it was impossible to allocate with reasonable accuracy a separate cost to easements the taxpayer sold the court allocated the taxpayer's cost of underlying land to funds received on sale of the easements the taxpayer in inaja however in had purchased the land not just with an expectation but with a legal right not to have the land flooded from unexpected upstream water sources in subsegquent years in connection with construction of a tunnel the taxpayer’s land located downstream from the tunnel was flooded and the responsible government agency paid the taxpayer a lump sum for the easement to flood the taxpayer's land in 32_tc_1127 payments received for relinguishment of a right to a possible condemnation_award were treated as received in exchange for a capital_asset we also held that because it was impossible or impracticable to ascertain the taxpayer's specific cost_basis for the right that was relinquished which was derived from the taxpayer's right of ownership in the entire property the payments received were to be offset by the taxpayer's cost_basis in the entire property in the instant case however the partnership's ownership of the land was not acquired with any vested right to colorado river water trunk is distinguishable - - the parties refer to revrul_66_58 c b pincite in which the tax treatment of the sale of cotton acreage allotments was addressed in the ruling it is stated that-- where a taxpayer has acquired a cotton allotment along with the land to which it relates as a unit the cost or other basis of the entire unit should be allocated between the land and the allotment in accordance with the relative fair market values of such properties on the date_of_acquisition the ruling however also explains--- of course no portion of the basis of land acquired prior to the issuance of the cotton allotment can be allocated to such allotment our discussion of the partnership's water rights in the context of the above capital_asset issue namely among other things that water rights the partnership received in related to and were dependent upon the land the partnership acquired in is not inconsistent with our analysis and holding on the instant issue that the water rights were sufficiently distinct and separate from the partnership's ownership_interest in the land to preclude any allocation of the partnership's cost or tax basis in the land to the partnership's water rights the partnership's water rights were related to and dependent upon the partnership's land ownership and the partnership's water rights constituted capital assets of the partnership at the same time however as discussed the partnership's water - - rights were received in years after the land was acquired in and in a separate transaction the partnership then in sold the water rights separately from the land and retained the same land it had acquired in impossibility of allocation of portion of tax basis in land tf the above issues are resolved in favor of petitioners petitioners move for partial summary_judgment on the issue as to whether on the facts of this case it would be impossible to allocate a specific_portion of the partnership's total cost or tax basis in its land to the funds the partnership received for the water rights because of the alleged impossibility of allocating any specific_portion of the partnership's land cost to the water rights petitioners as a matter of summary_judgment would allocate the partnership's total dollar_figure tax basis in the land to the dollar_figure the partnership received for the water rights if we address this issue respondent objects to partial summary_judgment on the ground that material facts remain in dispute as to what an appropriate allocation would be of the partnership’s tax basis in the land to the funds the partnership received for the water rights - -- in light of our conclusion and holding in respondent’s favor on the prior issue viz that no allocation of the partnership’s cost and basis in the land is to be allocated to the water rights we need not address this issue to reflect the foregoing an appropriate order will be issued
